Citation Nr: 0102347	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  92-07 949	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

The appellant and her son


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the military from August 
1950 to January 1952.  He died in February 1991.  The 
appellant is his widow.  She appealed to the Board of 
Veterans' Appeals (Board) from April and June 1991 decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia, which denied her claim for service 
connection for the cause of the veteran's death.

The Board remanded the case to the RO in February 1993 for 
further development and consideration, including allowing the 
appellant an opportunity to testify at a hearing at the RO 
before a veterans law judge of the Board (Travel Board 
hearing).  She and her son testified at the hearing in August 
1993, and after considering the hearing testimony and the 
other evidence of record, the RO continued to deny the claim 
and returned the case to the Board for further appellate 
consideration.  The Board issued a decision in March 1994 
also denying the claim, and the appellant appealed the 
Board's decision to the U.S. Court of Appeals for 
Veterans Claims (Court)-formerly, the U.S. Court of Veterans 
Appeals.

In October 1996, during the pendency of the appeal to the 
Court, VA's General Counsel filed an unopposed motion 
requesting that the Court vacate the Board's decision and to 
remand the case to the Board for further development of the 
evidence followed by re-adjudication of the claim.  The Court 
granted the motion in December 1996 and returned the case to 
the Board.  The Board subsequently remanded the case to the 
RO in August 1997 for compliance with the directives of the 
motion.  The RO since has completed the development 
requested, continued to deny the claim, and returned the case 
to the Board for further consideration.



FINDINGS OF FACT

1.  The veteran died in February 1991 from infarction of the 
bowel due to or as a consequence of celiac artery 
insufficiency due to or as a consequence of arteriosclerotic 
vascular disease.

2.  At the time of the veteran's death, service connection 
was in effect for multiple residuals of a gunshot wound to 
the right parietal area of his skull, causing encephalopathy 
and partial paralysis of the upper radial group nerves and 
sciatic nerves on the left side of his body, collectively 
rated as 60 percent disabling, and a cranial defect involving 
loss of bone, rated as 50 percent disabling-for a combined 
rating of 80 percent.

3.  The conditions that caused the veteran's death were 
initially manifested many years after his service in the 
military had ended and none of those conditions either were 
caused or made worse by the service-connected disabilities.

4.  The service-connected left-sided partial paralysis did 
not contribute substantially or materially to the veteran's 
death.

5.  It is not shown that a disease or injury of service 
origin played any role in causing or hastening the veteran's 
death.


CONCLUSION OF LAW

A disability incurred in or aggravated by the veteran's 
service in the military, or which could be so presumed, 
neither caused nor contributed, substantially or 


materially, nor in any way lent assistance to the illness 
that led to his death. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5107, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant alleges that she is entitled to service 
connection for the cause of the veteran's death because he 
was physically inactive for much of his life due to the 
severity of his service-connected disabilities, particularly 
the partial paralysis on the left side of his body, which in 
turn contributed substantially and materially to the eventual 
development of his fatal arteriosclerotic vascular disease.

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
either incurred in or aggravated by service, or could be 
presumed to have been incurred in service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a), 3.312(a).  For a service-connected 
disability to be the principal cause of death, it must 
singularly or jointly with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related thereto.  38 C.F.R. § 3.312(b).  For a service-
connected disability to be a contributory cause of death, it 
must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).

Records show that in April 1951, while in combat during the 
Korean Conflict, the veteran sustained a gunshot wound to the 
right parietal area of his skull.  


He eventually went before medical and physical evaluation 
boards that determined that he was not capable of 
successfully continuing on active duty in the military, so he 
was discharged in January 1952 due to the extent of his 
physical impairment attributable to the multiple residuals of 
that trauma.

Shortly after service, during 1952, the RO granted service 
connection for the multiple residuals of that combat trauma.  
They consisted of encephalopathy and partial paralysis 
(hemiplegia) of the upper radial group nerves and sciatic 
nerves on the left side of the body, collectively rated as 60 
percent disabling, and a cranial defect involving loss of 
bone, rated as 50 percent disabling-for a combined rating 
of 80 percent.  Those ratings remained in effect for the 
duration of the veteran's life.

VA doctors who examined the veteran for compensation purposes 
in August 1952 and September 1954 indicated that he continued 
to experience the partial paralysis (paresis) in his left 
upper and lower extremities, in addition to noticeable 
atrophy and other related functional impairment involving an 
inability to flex or extend his left foot, walking with a 
limp, and swinging his left lower extremity in an arch.  
Therefore, because of the appellant's allegation that the 
left-sided partial paralysis had prevented the veteran from 
being as physically active as he would have liked, and in 
turn lead to the eventual development of the fatal 
arteriosclerotic vascular disease, the Board remanded this 
case to the RO in February 1993 in an effort to obtain 
additional medical evidence supporting this allegation.  The 
Board also requested an expert medical opinion on whether 
this allegation had merit.

In response to the Board's February 1993 remand, the Chief of 
Vascular Surgery at the VA Medical Center (VAMC) in Decatur, 
Georgia, submitted a statement in 


July 1993 indicating that, after reviewing the claims folder, 
he could not find any reason to suspect that the service-
connected residuals of the gunshot wound to the head either 
caused, contributed to, or worsened the arteriosclerotic 
vascular disease, which caused the veteran's death.

However, since the VA vascular surgeon gave an entirely 
conclusory opinion and did not discuss the rationale for it, 
the Board-at the direction of the Court-again remanded this 
case to the RO in August 1997 for a supplemental medical 
opinion from this physician and to obtain any additional 
medical or other corroborating evidence supporting the 
appellant's allegation that was not obtained during the prior 
remand.  See, e.g., Bielby v. Brown, 7 Vet. App. 260, 269 
(1994); Miller v. West, 11 Vet. App. 345, 348 (1998).  That 
additional evidence included, but was not limited to, records 
of treatment the veteran purportedly had received since 
service at the naval hospitals in Beauford and Charleston, 
South Carolina, and other records in the possession of the 
Social Security Administration (SSA).  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 373 (1992); Hayes v. Brown, 
9 Vet. App. 67, 73 (1996); Suttman v. Brown, 5 Vet. App. 127 
(1993).

The Chief of Vascular Surgery at the VAMC in Decatur 
submitted supplemental statements in July and August 2000 
reiterating his earlier opinion that the veteran's left-sided 
partial paralysis did not cause, contribute to, or worsen the 
fatal arteriosclerotic vascular disease that caused his 
death.  But more significantly, in the August 2000 statement, 
the Chief of Vascular Surgery discussed the rationale 
underlying his opinion.  He said the gunshot wound the 
veteran sustained to his head during the Korean Conflict was 
a "traumatic injury" and, in effect, was not related to the 
"chronic nature and progressive course presented in patients 
with arteriosclerotic vascular disease."  The VA vascular 
surgeon went on to note that 


the veteran did not clinically develop vascular disease until 
many years after service, possibly during the 1980s, citing a 
report of a March 1982 SSA disability evaluation as further 
documentation of this.  Lastly, the VA vascular surgeon 
indicated the medical records dated subsequent to that 
evaluation "reveals a progressive disease course that indeed 
conforms with the common and usual pattern [seen] in patients 
as they grow older."  Thus, that indicates the progressive 
worsening of the arteriosclerotic vascular disease from the 
time of the initial diagnosis until the veteran's death had 
nothing to do with the severity of his service-connected 
partial paralysis-since, according to the VA vascular 
surgeon, the arteriosclerotic vascular disease would have 
progressed at that rate, regardless, as he aged, and 
ultimately been fatal irrespective of the service-connected 
partial paralysis.  See 38 C.F.R. § 3.312(c)(2), (c)(3), 
(c)(4).

The report of the March 1982 SSA disability evaluation cited 
by the VA vascular surgeon is, in fact, of record, and it 
indicates the veteran indeed was disabled "for many years" 
after sustaining the combat injuries in service, but that he 
regained his faculties and even was able to work as a truck 
driver until 1980-when he developed severe peripheral 
vascular disease with Leriche's syndrome and had a 98% 
stenosis of his aortal femoral area and underwent by-pass 
surgery.  Furthermore, the veteran, himself, indicated during 
that evaluation that he was not experiencing any significant 
disabilities other than the problems with his 
lower extremity.

Other medical evidence of record indicates the veteran had 
arteriosclerosis obliterans with aortoiliac disease slightly 
earlier, in November 1978,
about 1-1/2 years prior to the 1980 onset date cited in the 
report of the March 1982 SSA disability evaluation alluded to 
above.  But even acknowledging that he had 


vascular disease in November 1978 still does not provide a 
rational legal basis for granting the appellant's claim 
because that also was many years after service (indeed, more 
than 26 years after the fact), and since there also continues 
to be absolutely no medical evidence whatsoever etiologically 
linking the veteran's eventual death from the fatal vascular 
disease to the combat injuries that he had sustained during 
service, or otherwise to any of his service-connected 
residuals of that trauma, including any physical inactivity 
as a result of the left-sided partial paralysis.  And this 
type of medical nexus evidence is a prerequisite to 
establishing service connection for the cause of his death.  
See, e.g., Velez. v. West, 11 Vet. App. 148, 158 (1998).

Even the certificate of death, dated in February 1991, which 
indicates the veteran had experienced arteriosclerotic 
vascular disease for "20 years" is not sufficient to show 
that he had the condition while on active duty in the 
military or within the
1-year presumptive period after service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Because even 
accepting that earlier date as the date of onset means that 
he initially developed the disease sometime during 1971, 
which still was nearly two decades after his service in the 
military had ended, without a continual manifestation of 
relevant symptoms during the intervening years after 
his discharge from service up until the initial diagnosis.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  This 
same line of reasoning applies to a July 1983 statement from 
one of the veteran's private treating physicians who 
confirmed that he personally had treated the veteran for 
severe peripheral vascular disease for "a number of years."  
But the private physician did not specify exactly how many 
years, and the other medical evidence of record, including 
from this same doctor, does not suggest that it was prior to 
1971.  Similarly, the other conditions listed on the 
certificate of death as the reason for the veteran's passing 


were of far more recent onset; the fatal infarction of the 
bowel reportedly began "7 days" prior to his death, and the 
celiac artery insufficiency began only "2 months" prior to 
his death-both long after his service in the military had 
ended with no medical basis for otherwise causally relating 
the onset of any of the fatal conditions listed on the 
certificate of death to his military service or to the combat 
residuals (partial paralysis, etc.) that he had due to the 
trauma in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

From November 1978 until the time of his death in February 
1991, the veteran received virtually ongoing treatment for 
his vascular disease, including on various occasions during 
1982 and 1984.  In fact, it became so bad that he had to have 
his left leg progressively amputated in separate surgical 
procedures during 1984 and 1985.  His doctors initially did a 
below-the-knee amputation in May 1984, but subsequently had 
to do an above-the-knee amputation in June 1984 because he 
had developed infection in the stump.  And the following 
year, in March 1985, he had to undergo additional surgery for 
disarticulation in his hip.  He also later suffered an acute 
inferior myocardial infarction (heart attack) in February 
1987 and had acute, left-sided congestive heart failure (CHF) 
and a transient second degree atrioventricular (AV) block.  
So the seriousness of his peripheral and cardiovascular 
disease during the years immediately preceding his death was 
rather obvious.  But, unfortunately, that is not the 
dispositive issue in this appeal.  Rather, the determinative 
issue is causation, and absolutely none of the records of his 
treatment, including those obtained as a result of the 
Board's remands in February 1993 and 


August 1997, contain any medical opinion of any sort 
substantiating the appellant's allegation of a cause-and-
effect relationship between physical inactivity due to the 
service-connected left-sided partial paralysis and the 
eventual development of the fatal vascular disease.

Since both the appellant and her son are laymen, they do not 
have the necessary medical expertise or training to give 
probative opinions, themselves, on the cause of the veteran's 
death.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); King v. Brown, 5 Vet. App. 19, 21 (1993).  Instead, 
they are only competent to attest to visible symptoms (e.g., 
pain, weakness, partial paralysis, etc.) they may have 
personally observed during his lifetime.  So to the extent 
they attempt to go beyond this limitation in substantiating 
their allegations, their hearing and written testimony is of 
no probative value.  The appellant recently acknowledged in 
an October 2000 statement that she did not have "anymore 
proof" concerning her case because all of the relevant 
evidence is either already of record or cannot be obtained 
due to the death of the treating physicians since rendering 
the treatment or because the treatment occurred prior to her 
marrying the veteran in August 1963.  Conversely, the Chief 
of Vascular Surgery at the VAMC in Decatur, who gave an 
unequivocal medical opinion against the claim, is a 
specialist in the particular branch of medicine at issue, so 
his opinion deserves a great deal of probative weight-
particularly since there is no countervailing medical 
evidence to the contrary.  See Wray v. Brown, 7 Vet. App. 488 
(1995).

In deciding whether the veteran's death was related to his 
service-connected disabilities-and specifically physical 
inactivity stemming from his left-sided partial paralysis-it 
is the responsibility of the Board to weigh the evidence and 
decide where to give credit and where to withhold the same 
and, in so doing, to 


accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  That responsibility is 
particularly difficult in cases when medical opinions 
diverge.  And at the same time, the Board is mindful that it 
cannot make its own independent medical determinations and 
that there must be plausible reasons for favoring one medical 
opinion over another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  But in this particular case, there 
simply is no medical opinion of record refuting the 
specialist opinion of the VA vascular surgeon.  Consequently, 
the evidence is not evenly balanced, for and against the 
claim, so the benefit-of-the-doubt doctrine does not apply, 
and service connection for the cause of the veteran's death 
is not warranted.  See 38 U.S.C.A. 5107(b); 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.



		
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge
	Board of Veterans' Appeals

 

